Name: Commission Regulation (EU) NoÃ 498/2010 of 9Ã June 2010 prohibiting fishing activities for purse seiners flying the flag of France or Greece or registered in France or Greece, fishing for bluefin tuna in the Atlantic Ocean, east of longitude 45Ã ° W, and in the Mediterranean Sea
 Type: Regulation
 Subject Matter: maritime and inland waterway transport;  fisheries;  Europe
 Date Published: nan

 10.6.2010 EN Official Journal of the European Union L 142/1 COMMISSION REGULATION (EU) No 498/2010 of 9 June 2010 prohibiting fishing activities for purse seiners flying the flag of France or Greece or registered in France or Greece, fishing for bluefin tuna in the Atlantic Ocean, east of longitude 45 ° W, and in the Mediterranean Sea THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy (1) , and in particular Article 36(2) thereof, Whereas: (1) Council Regulation (EU) No 53/2010 of 14 January 2010 fixing for 2010 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in EU waters and, for EU vessels, in waters where catch limitations are required and amending Regulations (EC) No 1359/2008, (EC) No 754/2009, (EC) No 1226/2009 and (EC) No 1287/2009 (2), fixes the amount of bluefin tuna which may be fished in 2010 in the Atlantic Ocean, east of longitude 45 ° W, and the Mediterranean Sea by European Union fishing vessels. (2) Council Regulation (EC) No 302/2009 of 6 April 2009 concerning a multiannual recovery plan for bluefin tuna in the Eastern Atlantic and Mediterranean, amending Regulation (EC) No 43/2009 and repealing Regulation (EC) No 1559/2007 (3), requires Member States to inform the Commission of the individual quota allocated to their vessels over 24 metres. (3) The Common Fisheries Policy is designed to ensure the long-term viability of the fisheries sector through sustainable exploitation of living aquatic resources based on the precautionary approach. (4) In accordance with Article 36(2) of Regulation (EC) No 1224/2009, on the basis of information to be provided by Member States or on its own initiative, where the Commission finds that fishing opportunities available to the European Union, a Member State or group of Member States are deemed to have been exhausted, the Commission shall inform the Member States concerned thereof and shall prohibit fishing activities for the respective area, gear, stock, group of stocks or fleet involved in those specific fishing activities. (5) The information in the Commission's possession indicates that the fishing opportunities for bluefin tuna in the Atlantic Ocean, east of longitude 45 ° W, and the Mediterranean Sea allocated to purse seiners flying the flag of or registered in France or Greece will be deemed to be exhausted on 9 June 2010. (6) It is therefore necessary that the Commission prohibits as from 10 June 2010, 00h00, the fishing for bluefin tuna in the Atlantic Ocean, east of longitude 45 ° W and the Mediterranean Sea by purse seiners flying the flag of or registered in France or Greece, HAS ADOPTED THIS REGULATION: Article 1 Fishing for bluefin tuna in the Atlantic Ocean, east of longitude 45 ° W, and the Mediterranean by purse seiners flying the flag of or registered in France or Greece shall be prohibited as from 10 June 2010, 00h00. It shall also be prohibited to retain on board, place in cages for fattening or farming, tranship, transfer or land such stock caught by those vessels as from that date. Article 2 Entry into force This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 June 2010. For the Commission, On behalf of the President, Maria DAMANAKI Member of the Commission (1) OJ L 343, 22.12.2009, p. 1. (2) OJ L 21, 26.1.2010, p. 1. (3) OJ L 96, 15.4.2009, p. 1.